SUMMARY ORDER
Plaintiff-appellee Doctor’s Associates, Inc. moved under the Federal Arbitration Act, 9 U.S.C. § 4, to compel defendant-appellant Joe Dangtran to arbitrate certain claims in accordance with a franchise agreement between the parties. The District Court granted the motion to arbitrate, and Dangtran brought this timely appeal. We assume the parties’ familiarity with the underlying facts, the procedural history of this action, and the issues raised on appeal.
“We review de novo a judgment of the district court staying or compelling arbitration.” Collins & Aikman Prods. Co. v. Bldg. Sys., 58 F.3d 16, 19 (2d Cir.1995). Undertaking that review, we affirm the District Court’s ruling for substantially the reasons set forth in the Court’s order of October 8, 2009.
*107CONCLUSION
For the foregoing reasons, the October 9, 2009 judgment is AFFIRMED.